Campbell, J.,
delivered the opinion of the Court.
The verdict is manifestly wrong. It is without evidence to support it. The witness testified that the horse was struck by the train, and there is much in the evidence to induce the belief that it was not injured by the train, and that the true state of the case is that the horse ran along by the side of the railroad until the train came up with and passed it, in part, when it turned off so terrified that it rushed across the “ barrow pits ” and injured itself; and, if this be true, the appellant is not .answerable for the misfortune of the brute and its owner in this ■catastrophe. Undoubtedly a railroad company may incur responsibility for injuries to a horse not struck by the train, but only where some wrong is done by its servants, and none is shown here. It was not required that the train should be stopped or checked because the horse was near the road, and ran along it. Not to stop or check the train under the circum*259stances may have been to take the risk of the horse getting on the track and being injured, whereby responsibility would have-been incurred; but that was the extent of the risk.

Reversed and remanded.